

WARRANT CLARIFICATION AGREEMENT NO. 2


This Warrant Clarification Agreement (this “Agreement”), dated December 8, 2006,
is to the Warrant Agreement, dated as of July 13, 2005 (the “Original Warrant
Agreement”), by and between Fortress America Acquisition Corporation, a Delaware
corporation (“Company”), and Continental Stock Transfer & Trust Company, a New
York corporation, as amended by Warrant Clarification Agreement dated October
27, 2006 (as amended, the “Warrant Agreement”).


WHEREAS, Section 3.3.2 of the Original Warrant Agreement provided that Company
shall not be obligated to deliver any securities pursuant to the exercise of a
warrant unless a registration statement under the Securities Act of 1933, as
amended, with respect to the common stock underlying the warrants is effective.


WHEREAS, in furtherance of the foregoing, the Company’s final prospectus, dated
July 13, 2005, indicated (i) that no warrant would be exercisable unless at the
time of exercise a prospectus relating to the common stock issuable upon
exercise of the warrant is current and the common stock has been registered or
qualified or deemed to be exempt under the securities laws of the state of
residence of the holder of the warrant and (ii) that the warrant may be deprived
of any value and the market for the warrant may be limited if the prospectus
relating to the common stock issuable upon the exercise of the warrant is not
current or if the common stock is not qualified or exempt from qualification in
the jurisdictions in which the holder of the warrant resides.


WHEREAS, as a result of certain questions that have arisen regarding the
accounting treatment applicable to the warrants, the parties hereto deem it
necessary and desirable to further amend the Warrant Agreement to clarify that
(i) the warrants under the Warrant Agreement may expire unexercised or
unredeemed if there is no effective registration statement and (ii) there are no
circumstances under which the Company will be required to net cash settle the
warrants.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Warrant Agreement as set forth herein.


1.  Warrant Agreement. The Warrant Agreement is hereby clarified and amended,
effective as of the date of the Warrant Agreement, by replacing the penultimate
sentence of Section 3.3.2 with the following sentence:


“Furthermore, (i) if a Warrant has not previously been exercised and if there is
no then current and effective registration statement under the Act covering the
Warrant on the Expiration Date, the Warrant will expire unexercised and
unredeemed on the Expiration Date and (ii) under no circumstances will the
Company be obligated to pay registered holders any cash or other consideration
or otherwise “net cash settle” the Warrants.”


2. Miscellaneous.


(a) Governing Law. The validity, interpretation, and performance of this
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenience forum. Any such process or summons to be served upon the Company
may be served by transmitting a copy thereof by registered or certified mail,
return receipt requested, postage prepaid, addressed to it at the address set
forth in Section 9.2 of the Warrant Agreement. Such mailing shall be deemed
personal service and shall be legal and binding upon the Company in any action,
proceeding or claim.
 
 
 

--------------------------------------------------------------------------------

 
  
(b) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.


(c) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them. Except as set forth in this Agreement, provisions of
the Warrant Agreement which are not inconsistent with this Agreement shall
remain in full force and effect. This Agreement may be executed in counterparts.


(d) Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.
 

 
-2-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Warrant Clarification
Agreement No. 2 as of the date first written above.


 

 
FORTRESS AMERICA ACQUISITION CORPORATION
             
By:
/s/ Harvey Weiss
   
Harvey Weiss, President
                   
 
         
 
   
CONTINENTAL STOCK TRANSFER & TRUST COMPANY
 
 
   
 
   
By:
/s/ Steven G. Nelson
   
Steven G. Nelson, President



  
 
-3-

--------------------------------------------------------------------------------

 





